UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:September 14, 2007 (Date of earliest event reported):September 12, 2007 Silverleaf Resorts, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 1-13003 75-2259890 (Commission File Number) (IRS Employer Identification Number) 1221 River Bend Drive, Suite 120, Dallas, Texas 75247 (Address of principal executive offices) (Zip Code) 214-631-1166 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On September 12, 2007, Silverleaf Resorts, Inc. (the “Registrant”) amended a revolving credit facility through its wholly-owned and fully consolidated special purpose finance subsidiary Silverleaf Finance IV, LLC ("SF-IV"), a Delaware limited liability company. The amendments increase the availability under the facility from $125 million to $150 million. The scheduled funding period under the variable funding note (“VFN”) issued by SF-IV to UBS Real Estate Securities Inc. ("UBS") was extended from December 2008 to September 2009. The revised facility will mature in September 2011. The interest rate on advances to SF-IV under the VFN will remain the same at LIBOR plus 1.25%. The VFN is secured by customer notes receivable sold by the Registrant to SF-IV. Proceeds to Silverleaf from receivables it sells to SF-IV will be used by the Registrant to fund normal business operations and for general working capital purposes. The VFN was issued pursuant to the terms and conditions of an indenture among SF-IV, UBS and Wells Fargo Bank, National Association, as trustee, which has been amended by a Second Supplement to Indenture dated as of September 12, 2007. The Registrant will continue to service the customer notes sold to SF-IV under the terms of an Amended and Restated Sale and Servicing Agreement dated as of September 12, 2007 by and among the Registrant, SF-IV and Wells Fargo Bank, National Association, as Backup Servicer, Trustee and Account Intermediary. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The Registrant’s responses to Item1.01 of this Form8-K are hereby incorporated by reference into this Item2.03. Item 7.01 Regulation FD Disclosure On September 13, 2007, the Registrant issued a press release announcing the amendment to a revolving credit facility between its subsidiary, SF-IV and UBS. The information in this item (including Exhibit99.1) is being furnished pursuant to Item9.01 and shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in the filing. Item 9.01 Financial Statements and Exhibits (c)Exhibits Exhibit No. Description of Exhibit *99.1 Press Release issued by the Registrant on September 13, 2007 announcing amendment to Revolving Credit Facility with UBS. * filed herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE:September 14, 2007 SILVERLEAF RESORTS, INC. By: /S/HARRY J. WHITE, JR. Name: Harry J. White, Jr. Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit *99.1 Press Release issued by the Registrant on September 13, 2007 announcing amendment to Revolving Credit Facility with UBS.
